            Case 2:20-cv-04503-CDJ Document 7 Filed 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                            :
     Plaintiff,                                 :
                                                :
       v.                                       :      CIVIL ACTION NO. 20-CV-4503
                                                :
U.S. POSTAL SERVICE, et al.,                    :
      Defendants.                               :

                                              ORDER

       AND NOW, this 5th day of October 2020, upon consideration of Plaintiff Stanley E.

Kornafel’s Response to Show Cause Order (ECF No. 5), and for the reasons stated in the

attached Memorandum, it is ORDERED that:

       1.      Kornafel is ENJOINED from filing any civil actions concerning the identical,

untimely allegations he has raised in this case as well as Kornafel v. U.S. Postal Serv., Civ. A.

No. 19-2292 (E.D. Pa.); Kornafel v. U.S. Postal Serv., Civ. A. No. 99-6416 (E.D. Pa.); Kornafel

v. United States, Civ. A. No. 00-3250 (E.D. Pa.); Kornafel v. U.S. Government, Civ. A. No. 96-

7436 (E.D. Pa.); and Kornafel v. U.S. Government, Civ. A. No. 95-6670 (E.D. Pa.); namely that

the litigation and settlement of a March 11, 1992 motor vehicle accident involving a postal

service vehicle resulted in an abuse of process, deceit, bias, and other irregularities.

       2.      The Clerk of Court SHALL NOT DOCKET any new case filed by Kornafel that

raises any claims covered by this injunction.

       3.      If Kornafel submits any new cases to this Court that are covered by this

injunction, the Clerk of Court is DIRECTED to return those papers to Kornafel along with a

copy of this Order. If Kornafel submits a new Complaint that is only partially covered by this

injunction, the Clerk of Court SHALL return the filing to Kornafel without docketing it. In such
          Case 2:20-cv-04503-CDJ Document 7 Filed 10/05/20 Page 2 of 2




a case, Kornafel may resubmit the filing for docketing so long as it only raises claims that are not

covered by this injunction.

                                              BY THE COURT:


                                              /s/ C. Darnell Jones, II
                                              C. DARNELL JONES, II, J.




                                                 2
